Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Previous Rejections
Applicants' arguments, filed 10/07/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

  Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US 5,366,958) in view of Shih et al. (US 2011/0033468 A1).
Weiner is directed to the localized delivery of medicament to joints by intra-articular administration of the medicament entrapped in liposomes with enhanced affinity for joints conferred by fibronectin covalently cross-linked to the lipid bilayer [col. 1, lines. 22 - 26]. Localized delivery of anti-inflammatory agents, like indomethacin and dexamethasone is used to treat inflammation of joints due to rheumatoid arthritis [col. 11, lines 44 – 58]. As such, Weiner teaches a method of treating arthritis comprising intraarticularly injecting a medicament entrapped in liposomes. Weiner teaches that most lipids can be used to form the liposomes [col. 10, lines 37] and further teaches that some suitable lipids include, but are not limited to, egg phosphatidylcholine (EPC), dioleoylphosphatidylcholine (DOPC), and cholesterol [col. 10, ln. 46 – 61], dioleoylphosphatidylcholine (DOPC), and cholesterol as suitable lipids [col. 10, lines 46 – 61]. 
Weiner does not teach that the liposome is formed from DOPC and DOPG.
Shih is directed to a drug delivery system that prolongs the lifetime of the therapeutic agent in an injected area to reduce the times of injection required in treatment, see [0003]. Shih teaches that the delivery vehicle contains DOPC, DOPG, and cholesterol at a mole percent ratio of 56.25-72.5:7.5-18.75:20-25, see [0007].
Although Shih focuses on intravitreal injection, it would have been obvious to one of ordinary skill in the art to use the known delivery vehicle containing DOPC, DOPG, and cholesterol taught by Shih et al. that prolongs the lifetime of the therapeutic agent in an injected area such that the frequency of injections can be reduced because intraarticular injections, like intravitreal injections, are known to be not comfortable for the patients. One of ordinary skill in the art would reasonably expect that the DOPC, DOPG, and cholesterol liposomes to have the same effect of prolonged lifetime when injected intraarticularly because both modes of administration introduce therapeutic agents into the body. The composition taught by the prior art makes obvious the claimed composition. 

 Claims 10-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US 5,366,958) in view of Shih et al. (US 2011/0033468 A1) and further in view of Beck et al. (US 5,846,217).
Weiner in view of Shih is discussed above and teaches a method of treating arthritis comprising intraarticularly injecting a medicament, such as dexamethasone, entrapped in liposomes. Although Weiner teaches dexamethasone as an anti-inflammatory agent to be injected directly into joints [col. 11, lines 44 – 51], Weiner does not teach use of dexamethasone in the form of dexamethasone sodium phosphate.
Beck teaches that dexamethasone sodium phosphate is a useful drug for the local treatment of local inflammation and arthritis [col. 4, lines 44 – 46].
It would have been obvious to one of ordinary skill in the art to use dexamethasone sodium phosphate instead of dexamethasone as the anti-inflammatory agent with a reasonable expectation of success because dexamethasone sodium phosphate is a salt of dexamethasone that has the same anti-inflammatory effect as dexamethasone. As such, a method of treating arthritis comprising intraarticularly injecting dexamethasone sodium phosphate entrapped in liposomes would have been obvious over Weiner in view of Beck. Dexamethasone sodium phosphate is a water-soluble steroid will be encapsulated in the aqueous medium of the liposomes .The prior art is silent to the dose of dexamethasone sodium phosphate to be administered for treating arthritis, however, it is within the skill of one of ordinary skill in the art to determine the dose of dexamethasone sodium phosphate required to effectively treat rheumatoid arthritis via intraarticular injection by routine experimentation. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US 5,366,958) in view of Shih et al. (US 2011/0033468 A1) and further in view of Stossel et al. (US 2010/0227807 A1).
Weiner in view of Thompson is discussed above and teaches a method of treating arthritis comprising intraarticularly injecting a medicament, such as indomethacin, entrapped in liposomes. Although Weiner teaches indomethacin as an anti-inflammatory agent to be injected directly into joints [col. 11, lines 44 – 51], Weiner does not teach indomethacin in the form of indomethacin sodium.
Stossel teaches that indomethacin and indomethacin sodium are known agents for treating inflammatory diseases like rheumatoid arthritis [0018].
It would have been obvious to one of ordinary skill in the art to use indomethacin sodium instead of indomethacin as the anti-inflammatory agent with a reasonable expectation of success because indomethacin sodium is a salt of indomethacin that has the same anti-inflammatory effect as indomethacin. As such, a method of treating arthritis comprising intraarticularly injecting indomethacin sodium entrapped in liposomes would have been obvious over Weiner in view of Strossel. When the anti-inflammatory agent is indomethacin sodium, the therapeutic agent is encapsulated in the aqueous medium of the liposomes because indomethacin sodium is water-soluble.
Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US 5,366,958) in view of Shih et al. (US 2011/0033468 A1) and further in view of Quan et al. (2008, Expert Opinion on Therapeutic Patents, of record in parent).
Weiner in view of Shih is discussed above and teaches a method of treating arthritis comprising intraarticularly injecting a medicament entrapped in liposomes. Weiner teaches that virtually any bioactive compound can be entrapped in the liposomes [col. 11, lines 14 – 25] and provides a non-exclusive list of possible anti-inflammatory agents which can be locally delivered to arthritic joints [col. 11, lines 44 – 60].
Weiner does not disclose the inclusion of a DMARD in the liposomes injected intraarticularly for the treatment of arthritis. 
Quan is directed to known therapies for rheumatoid arthritis known in the art [Background]. Quan teaches that etanercept and adalimumab are known and approved DMARDs used for the treatment of rheumatoid arthritis [pg. 729, Table 2].
It would have been obvious to one of ordinary skill in the art to include DMARDs, such as etanercept and adalimumab, as the bioactive compound entrapped in liposomes injected intraarticularly for the treatment of arthritis because etanercept and adalimumab are known to be used as therapeutic agents in the treatment of arthritis. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Although the prior art is not specific to the concentration of etanercept that should be entrapped in the liposomes, it would be within the skill of one of ordinary skill in the art to determine the dose of etanercept required to effectively treat rheumatoid arthritis via intraarticular injection by routine experimentation. Quan also teaches that methotrexate is a known DMARD used for the treatment of rheumatoid arthritis which has sustained long-term action, high tolerability, and low cost [pg. 727, Table 1].
It would have been obvious to one of ordinary skill in the art to include methotrexate as the bioactive compound entrapped in liposomes injected intraarticularly for the treatment of arthritis because methotrexate is known to be used as therapeutic agents in the treatment of arthritis. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Although the prior art is not specific to the concentration of methotrexate that should be entrapped in the liposomes, it would be within the skill of one of ordinary skill in the art to determine the dose of methotrexate required to effectively treat rheumatoid arthritis via intraarticular injection by routine experimentation. 
 Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner et al. (US 5,366,958) in view of Shih et al. (US 2011/0033468 A1) further in view of Quan et al. (2008, Expert Opinion on Therapeutic Patents, of record) and further in view of Feldmann et al. (US 2002/0010180 A1).
Weiner in view of Shih et al. (US 2011/0033468 A1) and further in view of Quan are discussed above. As discussed above, it would have been obvious to one of ordinary skill in the art to include methotrexate as the bioactive compound entrapped in liposomes injected intraarticularly for the treatment of arthritis because methotrexate is known to be used as therapeutic agents in the treatment of arthritis.
The references do not teach methotrexate being in the form of methotrexate sodium.
Feldmann teaches that methotrexate is available as methotrexate and methotrexate sodium in pharmaceutical compositions for treating TNF-mediated diseases such as rheumatoid arthritis [0102].
It would have been obvious to one of ordinary skill in the art to use methotrexate sodium instead of methotrexate as the bioactive agent for the treatment of arthritis with a reasonable expectation of success because methotrexate sodium is the salt of methotrexate that has the same application of treating arthritis as methotrexate. As such, a method of treating arthritis comprising intraarticularly injecting methotrexate sodium entrapped in liposomes would have been obvious over Weiner in view of Quan and further in view of Feldmann. Methotrexate sodium is water-soluble and thus would be encapsulated in the aqueous medium of the liposomes. 
Applicant argues that the claimed mixture with the defined phospholipids is demonstrated to have an unexpected increased percentage of drug remained in joints as compared to that of Weiner, as illustrated in Table 1 of the specification and as stated in the declaration.
Applicant’s arguments and the declaration is fully considered  but is not persuasive. Shih teaches a useful molar ratio between DOPC, DOPG, and cholesterol, lipids that Weiner teaches as useful for forming the intraarticularly administered liposomes, for use as a drug delivery system that prolongs the lifetime of the therapeutic agent in an injected area so as to reduce the times of injection required in treatment. Since both Weiner and Shih are directed to liposomes, one of ordinary skill in the art would have a reasonable expectation that the liposomes having DOPC, DOPG, and cholesterol at a mole percent ratio of 56.25-72.5:7.5-18.75:20-25 as taught by Shih would have the same effect of prolonging the lifetime of a therapeutic agent in an injected area so as to reduce the times of injection required in treatment. One of ordinary skill in the art would recognize and appreciate that reducing the number of intraarticular injections needed in a treatment plan would be advantageous because intraarticular injections are uncomfortable. 
	With respect to the unexpected increased percentage of drug remained in joints as compared to that of Weiner, the Examiner notes the increase, however the claims are not commensurate with the showing because Table 1 demonstrates use of specific  lipids used such as DOPC, DOPG and cholesterol in a specific molar ratio used in treating arthritis while injecting intraarticularly. Instant independent claim is  not limited to the specific lipids or group of lipids, cholesterol and in a specific molar percent ratio. It is held that once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,789,062 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a mixture for delivery of a therapeutic agent to a subject suffering arthritis, comprising: a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE) or phosphatidylglycerol (PG). Dependent claims recite  a method for delivering a therapeutic agent to a subject suffering arthritis, which comprises providing a composition comprising: the mixture of claim 1; and a therapeutic agent. The patented claims recite a method of treating arthritis, comprising : intraarticularly injecting a composition into a joint of a subject in need of treatment for arthritis, said composition comprising: liposomes comprising 1,2-dioleoyl-sn-glycero-3 -phosphatidylcholine (DOPC), dipalmitoylphosphatidylglycerol (DOPG), and cholesterol, wherein the mole percent ratio of DOPC:DOPG:cholesterol is about 29.5 to 90 (DOPC):3 to 37.5 (DOPG):10 to 33 (cholesterol) based on the total amount of the phospholipids and cholesterol; and one or more therapeutic agents, wherein the therapeutic agent is not covalently bound to a phospholipid. The patented composition reads on the instant composition.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,322,086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a mixture for delivery of a therapeutic agent to a subject suffering arthritis, comprising: a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE) or phosphatidylglycerol (PG). Dependent claims recite  a method for delivering a therapeutic agent to a subject suffering arthritis, which comprises providing a composition comprising: the mixture of claim 1; and a therapeutic agent.  The patented claims recite a method of treating arthritis, comprising : intraarticularly injecting a composition into a joint of a subject in need of treatment for arthritis, said composition comprising: liposomes comprising a mixture of a first phospholipid and a second phospholipid, and cholesterol, the first phospholipid being 1,2-dioleoyl-sn-glycero-3 -phosphatidylcholine (DOPC), 1-palmitoyl-2-oleoyl-sn-glycero-3 -phosphatidylcholine (POPC), soy phosphatidylcholine (SPC), or egg phosphatidylcholine (EPC), the second phospholipid being polyethyleneglycol distearoylphosphatidylethanolamine (PEG-DSPE) or dipalmitoylphosphatidylglycerol (DOPG), wherein the mole percent of cholesterol is about 10 to about 33 based on the total amount of the phospholipids and cholesterol; and one or more therapeutic agents.  The patented composition reads on the instant composition.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USP 10,736,846.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a mixture for delivery of a therapeutic agent to a subject suffering arthritis, comprising: a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE) or phosphatidylglycerol (PG). Dependent claims recite  a method for delivering a therapeutic agent to a subject suffering arthritis, which comprises providing a composition comprising: the mixture of claim 1; and a therapeutic agent. The patented claims recite a method of treating arthritis, comprising: intraarticularly injecting a composition into a joint of a subject in need of treatment for arthritis, said composition comprising: a mixture of a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE-) phosphatidylglycerol (PG); and one or more therapeutic agents. The patented composition reads on the instant composition.
The patented composition reads on the instant composition.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of (USP 10,959,951). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite  a mixture for delivery of a therapeutic agent to a subject suffering arthritis, comprising: a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE) or phosphatidylglycerol (PG). Dependent claims recite  a method for delivering a therapeutic agent to a subject suffering arthritis, which comprises providing a composition comprising: the mixture of claim 1; and a therapeutic agent. The patented claims recite an intraarticular injection, which is prepared by a process comprising: providing a lyophilized lipid cake comprising a mixture of a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylglycerol (PG); and reconstituting the lyophilized lipid cake with an aqueous solution comprising one or more therapeutic agents to form the intraarticular injection. The patented composition comprising first and second phospholipid reads on the instant claims.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 32-42 of copending Application No. 17/272387(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite  a mixture for delivery of a therapeutic agent to a subject suffering arthritis, comprising: a first phospholipid and a second phospholipid, the first phospholipid being phosphatidylcholine (PC), and the second phospholipid being phosphatidylethanolamine (PE) or phosphatidylglycerol (PG). Dependent claims recite  a method for delivering a therapeutic agent to a subject suffering arthritis, which comprises providing a composition comprising: the mixture of claim 1; and a therapeutic agent. The copending claims recite a pharmaceutical composition for articular delivery of a therapeutic agent, the pharmaceutical composition comprising: (a) a lipid mixture comprising one or more phospholipids; and (b) an effective amount of the therapeutic agent or a pharmaceutically acceptable salt thereof; wherein the total amount of the one or more phospholipids is about 20 µmol to about 150 µmol per 1 mL of said pharmaceutical composition. The dependent claims recite wherein the lipid mixture comprises dioleoylphosphatidylcholine (DOPC) and dioleoylphosphatidylglycerol (DOPG). The copending composition comprising first and second phospholipid reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested the rejections to be held in abeyance until allowable subject matter is indicated.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612